** CONFLICT OF INTEREST ** AN ARCHITECT (AS DEFINED IN 59 Ohio St. 45.2 [59-45.2]), WHO HAS PREPARED THE PLANS AND SPECIFICATIONS FOR THE ERECTION OF A PUBLIC BUILDING FOR A MUNICIPAL CORPORATION, MAY NOT LAWFULLY BID UPON THE CONTRACT FOR THE CONSTRUCTION OF SAID BUILDING; BUT THAT A PERSON (OR FIRM, BUSINESS, CONSTRUCTION COMPANY) OTHER THAN AN ARCHITECT (AS DEFINED BY LAW) WHO HAS PREPARED SUCH PLANS, SPECIFICATIONS AND ESTIMATES, AND WHO IS NOT OTHERWISE DISQUALIFIED, MAY LAWFULLY BID UPON SAID CONTRACT. CITE: 62 Ohio St. 371 [62-371], 59 Ohio St. 45.3 [59-45.3], 59 Ohio St. 45.4 [59-45.4] (RICHARD M. HUFF)